Exhibit (a)(1)(i) Offer to Purchase Offer To Purchase For Cash by CompuCredit Holdings Corporation of Up to $160,000,000 Aggregate Principal Amount of its Outstanding 3.625% Convertible Senior Notes due 2025 (CUSIP No. 20478N AA 8) and 5.875% Convertible Senior Notes due 2035 (CUSIP No. 20478N AC 4) These tender offers and withdrawal rights will expire at 11:59 p.m., New York City time, on February 25, 2010, unless extended by CompuCredit Holdings Corporation (such time and date, as the same may be extended, the “Expiration Date”). CompuCredit Holdings Corporation, a Georgia corporation (“CompuCredit,” the “Company,” “we,” “us” or “our”), is offering to purchase for cash, upon the terms and subject to the conditions set forth in this Offer to Purchase (as it may be amended or supplemented from time to time, this “Offer to Purchase”) and the related Letter of Transmittal, up to $160.0 million aggregate principal amount (the “Tender Cap”) of our outstanding 3.625% Convertible Senior Notes due 2025 (the “2025 Notes”) and our outstanding 5.875% Convertible Senior Notes due 2035 (the “2035 Notes” and, together with the 2025 Notes, the “Notes”). This Offer to Purchase consists of two separate offers (together, the “Offers”), with one offer to purchase up to $160.0 million aggregate principal amount of the 2025 Notes and a second offer to purchase the 2035 Notes in an aggregate principal amount up to the amount of the Tender Cap remaining (if any) for the purchase of the 2035 Notes following the purchase of the 2025 Notes. The 2025 Notes will be purchased before the 2035 Notes, and it is possible that no 2035 Notes will be purchased. The principal amount of the Notes may be prorated as set forth in this Offer to Purchase. We will offer to purchase up to $160.0 million aggregate principal amount of the 2025 Notes validly tendered and not validly withdrawn at a purchase price to be determined by the “Modified Dutch Auction” procedure described below (in multiples of $0.50 per $1,000 principal amount), not greater than $500nor less than $460 per $1,000 principal amount of such Notes.In addition, we will offer to purchase, up to the amount of the Tender Cap remaining (if any) after the purchase of the 2025 Notes, 2035 Notes validly tendered and not validly withdrawn at a purchase price to be determined by the “Modified Dutch Auction” procedure (in multiples of $0.50 per $1,000 principal amount), not greater than $350 nor less than $310 per $1,000 principal amount of such Notes.In each case, no tenders will be accepted outside the indicated Price Ranges (as defined below).Tendering holders of Notes (“Holders”) that are accepted for payment also will receive accrued and unpaid interest on such Notes from the last interest payment date to, but excluding, the date on which such Notes are purchased. This Offer to Purchase and our obligation to purchase and pay for the Notes validly tendered and not validly withdrawn is conditioned upon at least $80.0 million in aggregate principal amount of 2025 Notes (representing 34.7% of the par value of the outstanding 2025 Notes) being validly tendered within the indicated 2025 Notes Price Range (as defined below) and not validly withdrawn (the “Minimum Tender Condition”) and the other general conditions to the Offers set forth herein discussed under the heading “The Offers — Conditions to the Offers.”If the Minimum Tender Condition or any of the other general conditions to the Offers are not satisfied or waived by CompuCredit on or prior to the Expiration Date, CompuCredit will not be obligated to accept for purchase or to pay for any of the Notes, and any Notes that were previously tendered pursuant to this Offer to Purchase will be promptly returned to the tendering Holders. Under the “Modified Dutch Auction” procedure, we will determine a single price that we will pay per $1,000 principal amount for 2025 Notes validly tendered and not properly withdrawn and a single price, if any, that we will pay per $1,000 principal amount for 2035 Notes validly tendered and not properly withdrawn, in each case taking into account the total amount of the respective Notes tendered and the prices specified by tendering Holders. With respect to the 2025 Notes, we will select the lowest purchase price that will allow us to purchase up to $160.0 million aggregate principal amount of the 2025 Notes or such lesser amount of such Notes as are validly tendered and not properly withdrawn, at prices (in multiples of $0.50 per $1,000 principal amount) not greater than $500 nor less than $460 per $1,000 principal amount, plus accrued and unpaid interest thereon up to, but not including, the date of purchase (such purchase price, the “2025 Notes Purchase Price”). With respect to the 2035 Notes, we will select the lowest purchase price that will allow us to purchase the 2035 Notes in an aggregate principal amount up to the amount of the Tender Cap remaining (if any) for the purchase of the 2035 Notes following the purchase of the 2025 Notes, or such lesser amount of such 2035 Notes as are validly tendered and not properly withdrawn, at prices (in multiples of $0.50 per $1,000 principal amount) not greater than $350 nor less than $310 per $1,000 principal amount, plus accrued and unpaid interest thereon up to, but not including, the date of purchase (such purchase price, if any, the “2035 Notes Purchase Price” and, together with the 2025 Notes Purchase Price, the “Purchase Price”).In each case, no tenders will be accepted outside the indicated Price Ranges.All 2025 Notes acquired pursuant to this Offer to Purchase will be acquired at the same purchase price, including those 2025 Notes tendered at a price lower than the 2025 Notes Purchase Price.All 2035 Notes acquired pursuant to this Offer to Purchase, if any, will be acquired at the same purchase price, including those 2035 Notes tendered at a price lower than the 2035 Notes Purchase Price. Only Notes validly tendered at prices at or below the applicable Purchase Price selected by us, and not properly withdrawn, will be purchased.However, due to the proration provisions described in this Offer to Purchase, we may not purchase all of the Notes tendered at or below the applicable Purchase Price if more than the aggregate principal amount of Notes that we seek to purchase are tendered at or below the applicable Purchase Price. Notes not purchased in the Offers will be returned to the tendering Holders at our expense promptly after the expiration of the Offers. As of January 27, 2010, there were $230.5 million aggregate principal amount of the 2025 Notes outstanding and $156.0 million aggregate principal amount of the 2035 Notes outstanding. The up to $160.0 million aggregate principal amount of the 2025 Notes that we are offering to purchase pursuant to this Offer to Purchase represents approximately 69.4% of the total aggregate outstanding principal amount of the 2025 Notes.The aggregate principal amount of 2035 Notes we are offering to purchase depends on the aggregate principal amount of 2025 Notes purchased pursuant to this Offer to Purchase.If we purchase $160.0 million aggregate principal amount of the 2025 Notes, we will not purchase any 2035 Notes.If we purchase $80.0 million aggregate principal amount of the 2025 Notes, the Minimum Tender Condition, we will purchase up to $80.0 million aggregate principal amount of the 2035 Notes, which represents approximately 51.3% of the total aggregate outstanding principal amount of the 2035 Notes. See “The Offers — Certain Significant Considerations” for a discussion of certain factors that should be considered in evaluating the Offers. This transaction has not been approved or disapproved by the Securities and Exchange Commission (the “SEC”), nor has the SEC passed upon the fairness or merits of this transaction or upon the accuracy or adequacy of the information contained in this Offer to Purchase or any related documents. Any representation to the contrary is a criminal offense. Subject to the terms and conditions of the 2025 Indenture (as defined herein), the 2025 Notes are convertible into cash and shares of our common stock, if any, at a conversion rate of 26.9108 shares per $1,000 principal amount of 2025 Notes (equal to a conversion price of approximately $37.16 per share), and, subject to the terms and conditions of the 2035 Indenture (as defined herein), the 2035 Notes are convertible into cash and shares of our common stock, if any, at a conversion rate of 22.1149shares per $1,000 principal amount of 2035 Notes (equal to a conversion price of approximately $45.22per share), in each case subject to adjustment. The Notes are not listed for trading on any national securities exchange. There is no established public market for the Notes, and we believe that trading in the Notes has been limited. The Notes originally issued in private placement transactions are eligible for trading in the Private Offerings, Resale and Trading through Automated Linkages Market, commonly referred to as the PORTAL Market; however, those Notes registered and resold under our registration statement pursuant to the Securities Act of 1933 Act, as amended, are not eligible for trading on the PORTAL Market. CompuCredit’s common stock is currently traded on the NASDAQ Global Select Market under the symbol “CCRT.” The closing price of our common stock on January 27, 2010 was $3.24 per share. The dealer manager for the Offers is: UBS Investment Bank January 28, 2010 IMPORTANT INFORMATION This Offer to Purchase and the accompanying Letter of Transmittal contain important information that should be read before any decision is made with respect to the Offers. Neither CompuCredit nor the trustee under the Indentures (as defined herein) governing the Notes, the information agent, the depositary nor the dealer manager makes any recommendation as to whether or not you should tender Notes pursuant to the Offers. Each Holder must make its own decision as to whether to tender its Notes and, if so, the principal amount of the Notes to be tendered. This Offer to Purchase and our obligation to purchase and pay for the Notes validly tendered and not validly withdrawn pursuant to this Offer to Purchase is conditioned upon the Minimum Tender Condition (which requires at least $80.0 million in aggregate principal amount of the 2025 Notes being validly tendered within the indicated 2025 Notes Price Range and not validly withdrawn, representing 34.7% of the outstanding 2025 Notes) and the other general conditions to the Offers set forth herein being satisfied or waived by CompuCredit on or prior to the Expiration Date. See “The Offers — Conditions to the Offers.” If the Minimum Tender Condition or any of the other general conditions to the Offers are not satisfied or waived by CompuCredit on or prior to the Expiration Date, CompuCredit will not be obligated to accept for purchase or to pay for any of the Notes and any Notes that were previously tendered pursuant to this Offer to Purchase will be promptly returned to the tendering Holders. Subject to applicable law, CompuCredit reserves the right, in its sole discretion, to (1)waive any condition to the Offers and accept all Notes previously tendered pursuant to the Offers up to an aggregate principal amount of $160.0 million, and subject to the proration described herein, (2)extend the Expiration Date and retain all Notes tendered pursuant to the Offers, subject, however, to the withdrawal rights of Holders as described under “The Offers —Withdrawal of Tenders; Absence of Appraisal Rights,” (3)amend the terms of the Offers in any respect, and (4)terminate the Offers and not accept for purchase any Notes upon failure of any of the conditions to the Offers. Any amendment to the Offers will apply to all Notes tendered pursuant to the Offers. Upon the terms and subject to the conditions of the Offers (including, if the Offers are extended or amended, the terms and conditions of the extension or amendment) and applicable law, promptly following the Expiration Date, CompuCredit will purchase, by accepting for purchase, and will pay for all Notes validly tendered (and not validly withdrawn) pursuant to the Offers, which payment will be made by the deposit, on the day of acceptance of the Notes tendered pursuant to the Offers, by or on behalf of CompuCredit of immediately available (same-day) funds with U.S. Bank National Association, the depositary for the Offers. In the event that the Offers are withdrawn or otherwise not completed, the purchase price with respect to the Offers will not be paid or become payable to Holders who have validly tendered their Notes in connection with the Offers. In any such event, any Notes previously tendered in the Offers will be promptly returned to the tendering Holder in accordance with Rule13e-4(f)(5)promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). A beneficial owner whose Notes are held by a broker, dealer, commercial bank, trust company or other nominee must contact its nominee if the beneficial owner desires to tender its Notes. Participants in the Depository Trust Company (“DTC”) must transmit their acceptance to DTC through the DTC Automated Tender Offer Program (“ATOP”).
